DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Election filed October 05, 2021.  Claims 
1-20 are pending. 
Specification Objection 
The disclosure is objected to because of the following informalities:  
** Specification para [0048], “operation 204” should be corrected as --operation 206--, since curing is in operation 206 as shown in FIG. 3.
** Specification para [0050], “operation 206” should be corrected as --operation 208--.
** Specification para [0051], “operation 208” should be corrected as --operation 210--.
Appropriate correction is required.

Election/Restrictions
Applicant elected Group I, claims 1-9 and 17-20, with traverse in the Election dated October 05, 2021.  However, in view the prior arts relied and cited in this office action, and after reconsideration, restriction requirement dated August 19, 2021 is hereby withdrawn.  
Accordingly, all claims 1-20 of both Group I and Group II are considered and examined for patentability. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised any claim(s) in a continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 44 F.2d 1211, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-7,17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (2013/0288485).
Re-claim 1, Liang teaches (at paragraphs 17-74; Figs 1-4) a processing method comprising: forming a film on a substrate surface (Fig 1, step 102; paragraphs 21-22) by exposing the substrate surface to a precursor mixture, the precursor mixture comprising one or more of a silane (para 22 for silane and trisilane), trisilylamine (TSA), and a reactant gas (para 22 for reactive gases); exposing the film to a remote plasma source (paragraphs 23-28 for exposing to a remote plasma source; Fig 1, step 104-106) to deposit a flowable polysilazane film (para 28 for polysilazane); curing the flowable polysilazane film (paragraph 30 for curing; Fig 1, step 108); converting the flowable polysilazane film to a silicon oxide film (paragraphs 30-31 for converting); and densifying the silicon oxide film (paragraph 32-35 for densifying).  Re-claim 2, wherein the silane (paragraph 22 for silane, disilane and trisilane, high order silanes) comprises one or more of silane, disilane, trisilane, and higher order silanes.  Re-claim 3, wherein exposing the film to the remote plasma source (RPS) (paragraphs 23-28 for remote plasma source and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraph 22 for silane and trisilane).  Re-claim 4, wherein the precursor mixture (paragraph 22 for precursor including silyl-amines and “silane (SiH4) either alone or mixed with other silicon (e.g., N(SiH3)3), hydrogen (e.g., H2), and/or nitrogen (N2, NH3) containing gases” comprises silane, trisilylamine (TSA), and the reactant gas (para 22 for reactive gases).  Re-claim 5, wherein the reactant gas (paragraph 22) comprises one or more of argon (Ar), hydrogen (H2), nitrogen (N2), hydrogen/nitrogen (H2/N2), and ammonia (NH3).  Re-claim 6, wherein curing comprises exposing the flowable polysilazane film to ultraviolet (UV) light (para 41 for UV light curing).  Re-claim 7, wherein densifying (para 32-35) the 
Re-claim 17, Liang teaches (at paragraphs 17-74; Figs 1-4) a non-transitory computer readable medium (paragraphs 70-71 for medium) including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform operations of: expose a substrate surface (Fig 1, step 102; paragraphs 21-22) to a precursor mixture (para 21-22 for precursor including silane and trisilane, trisilylamine (TSA), and a reactant gas at para 22; Fig 1) to form a film on the substrate surface; expose the film to a remote plasma source (paragraphs 23-28 for exposing to a remote plasma source; Fig 1, step 104-106) to deposit a flowable polysilazane film (para 28 for polysilazane); cure the flowable polysilazane film (paragraph 30 for curing; Fig 1, step 108); convert the flowable polysilazane film to a silicon oxide film (paragraphs 30-31 for converting); and densify the silicon oxide film (paragraph 32-35 for densifying).   Re-claim 18, wherein curing comprises exposing the flowable polysilazane film to ultraviolet (UV) light (para 41 for UV light curing), and wherein densifying (para 32-35) the silicon oxide film comprises treating the silicon oxide film with inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) at a temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C).  Re-claim 19, wherein the precursor mixture (para 21-22 for precursor including silane and trisilane, trisilylamine (TSA), and a reactant gas at para 22; Fig 1) comprises one or more of a silane, trisilylamine (TSA), and a reactant gas , the silane comprising one or more of silane, disilane, trisilane, and higher order silanes (paragraph 22 for silane, disilane and trisilane, high order silanes), and the reactant gas (paragraph 22) comprises one or more of argon (Ar), hydrogen (H2), nitrogen (N2), hydrogen/nitrogen (H2/N2), and ammonia (NH3).  Re-claim 20, wherein exposing the film to the remote plasma source (RPS) (paragraphs 23-28 for remote plasma source and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraph 22 for silane and trisilane). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable Liang (2013/0288485) taken with Chen (2018/0175214) and/or Peng (2017/0104061).
Liang teaches (at paragraphs 17-74; Figs 1-4) the processing method, as applied to claims 1-7 and 17-20 above and fully repeated herein; Re-claims 8-9, wherein the substrate surface comprising at least one feature thereon (paragraph 2,19 for trench as one feature for filling with a dielectric material therein).
Re-claims 8-9, as described above, Liang already teaches the substrate surface comprising at least one feature thereon, but lacks having a plurality of fins, wherein the fins comprise alternative layers of silicon germanium and silicon.
However, Chen teaches (at Figs 1-4, paragraphs 3,47-57) forming the film 50 of silicon oxide on the substrate surface 10 (para 55; Fig 4), wherein the substrate surface has a plurality of fins 15,20,25 (Figs 3-4; para 52,47) and at least one feature thereon (Fig 3, para 52-57 for a trench feature between the fins), and wherein the plurality of fins comprise alternating layers of silicon germanium (Figs 1-3, para 47 for silicon germanium (SiGe) layer 20) and silicon (Figs 1-3, para 47 for a silicon layer 25 (Si)).  Peng teaches (at Figs 1-4; para 14,18,30) forming the film 412 of silicon oxide on the substrate surface 100 (para 30; Fig 4), wherein the substrate surface has a plurality of fins 312 (Fig 3; para 28) and at least one feature 312 thereon (Fig 3, para 28 for fins and a trench feature between the fins), and wherein the plurality of fins comprise alternating 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the process method of Liang by forming the film of silicon oxide on the substrate surface of a Fin-FET device having the plurality of fins comprising alternative layers of SiGe and Si, as taught by Chen.  This is because of the desirability to provide the film of silicon oxide in order to provide an isolation structure between the plurality of FinFET devices, wherein the devices comprise various types including the Fin-FETs and gate-all-around (GAA) Fin-FETs, which devices are smaller in size and having more complex circuits, higher performance, and lower production costs, wherein the gate-all-around Fin-FET also results in less short-channel effect. 


Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable Liang (2013/0288485) taken with Chen (2018/0175214) and/or Peng (2017/0104061).
Re-claim 10, Liang teaches (at paragraphs 17-74; Figs 1-4) a processing method comprising: providing a substrate comprising at least one trench feature thereon (paragraph 2 and 19 for the substrate comprising gaps and trenches, in which a dielectric material is filled into the gaps and trenches), wherein the gaps and trenches include at least an opening having a bottom surface and a width defined by a first sidewall, and a second sidewall;  depositing a film (Fig 1, step 102; paragraphs 21-22; paragraphs 2,19) to fill the opening of the gaps and the trenches, on the first sidewall, the second sidewall, and the bottom surface of the opening; exposing the film to a remote plasma source (paragraphs 23-28 for exposing to a remote plasma source; Fig 1, step 104-106) to deposit a flowable polysilazane film (para 28 for polysilazane); curing the flowable polysilazane film (paragraph 30 for curing; Fig 1, step 108); converting the flowable polysilazane film to a silicon oxide film (paragraphs 30-31 for converting); and densifying the silicon oxide film (paragraph 32-35 for densifying).  Re-claim 11, wherein curing comprises exposing the flowable polysilazane film to ultraviolet (UV) light (para 41 for UV light curing).  Re-claim 12, wherein densifying (para 32-35) the silicon oxide film comprises treating the silicon oxide film with inductively coupled plasma (ICP) 2), nitrogen (N2), hydrogen/nitrogen (H2/N2), and ammonia (NH3).  Re-claim 15, wherein the precursor mixture (paragraph 22 for precursor including silyl-amines and “silane (SiH4) either alone or mixed with other silicon (e.g., N(SiH3)3), hydrogen (e.g., H2), and/or nitrogen (N2, NH3) containing gases” comprises silane, trisilylamine (TSA), and the reactant gas (para 22 for reactive gases).  Re-claim 16, wherein exposing the film to the remote plasma source (RPS) (paragraphs 23-28 for remote plasma source and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraph 22 for silane and trisilane). 
Re-claim 10, as described above, Liang already teaches the substrate comprising the gaps and trenches including at least the opening, but lacks forming the opening by
etching a plurality of film stacks on a substrate to form the opening, the film stack comprising alternating layers of silicon germanium (SiGe) and silicon (Si).
However, Chen teaches (at Figs 1-4, paragraphs 3,47-57) forming the opening (as shown in Fig 2 to Fig 3, para 52-54) by etching a plurality of film stacks on a substrate to form the opening extending a depth from a top surface of the film stack to the bottom surface, the opening having a width defined by the first sidewall and the second sidewall, the film stack comprising alternating layers of silicon germanium (Figs 1-3, para 47 for silicon germanium (SiGe) layer 20) and silicon (Figs 1-3, para 47 for a silicon layer 25 (Si)); and depositing the film 50 of silicon oxide by flowable deposition on the top surface of the film stack, and on the first sidewall, the second sidewall, and the bottom surface of the opening (Fig 4; para 55 where the fin structures are fully embedded in the insulating layer 50).  Peng teaches (at Figs 1-4; para 14-30) forming the opening (as 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the process method of Liang by depositing the film of silicon oxide into the opening formed by etching the film stack formed on the substrate for forming the Fin-FET device having the plurality of fins comprising alternative layers of SiGe and Si, as taught by Chen and Peng.   This is because of the desirability to provide the film of silicon oxide in the opening in order to provide an isolation structure between the plurality of FinFET devices, wherein the devices comprise various types including the Fin-FETs and gate-all-around (GAA) Fin-FETs, which devices are smaller in size and having more complex circuits, higher performance, and lower production costs, wherein the gate-all-around Fin-FET also results in less short-channel effect. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822